United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 09-2114
                                  ___________

Frank R. Owens,                      *
                                     *
             Appellant,              *
                                     *      Appeal from the United States
      v.                             *      District Court for the
                                     *      Southern District of Iowa.
Donald J. Mallinger; Dr. Sanchez;    *
Nurse Julie Pihl; Dennis Brumbaugh; *           [UNPUBLISHED]
Rich Barlow; Mendez; Jack Bates;     *
Donald Aschbrenner; Darrell Moeller; *
Dave DeGrange; Ronald Welder; John *
Ault; Matt Rehm; Mary Fett; Gary     *
Deen; Charles Harper,                *
                                     *
             Appellees.              *

                                  ___________

                            Submitted: January 14, 2010
                               Filed: January 29, 2010
                                ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      Iowa inmate Frank Owens appeals the district court’s1 preservice dismissal of
his 42 U.S.C. § 1983 action, in part without prejudice. Upon de novo review, see

      1
       The Honorable Robert W. Pratt, Chief Judge, United States District Court for
the Southern District of Iowa.
Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam) (citing Cooper v.
Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam)), we conclude dismissal was
proper. See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 70-71 (1989) (holding
that because the Eleventh Amendment immunizes the states from suit, neither a state
nor its officials acting in their official capacities are “persons” under § 1983 when
sued for damages); Baker v. Chisom, 501 F.3d 920, 923 (8th Cir. 2007) (declaring that
if a § 1983 complaint is silent as to the capacity in which a defendant is sued, this
court interprets the complaint as including only official-capacity claims); Martin v.
Sargent, 780 F.2d 1334, 1337 (8th Cir. 1985) (“[A] prisoner’s claim for injunctive
relief to improve prison conditions is moot if he or she is no longer subject to those
conditions”); see also Phipps v. FDIC, 417 F.3d 1006, 1010 (8th Cir. 2005) (noting
this court may affirm a dismissal on any basis supported by the record). We affirm.
                         ______________________________




                                         -2-